Exhibit 10.1

 



SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of November 13, 2013
is by and among Banjo & Matilda, Inc., a Nevada corporation (the “Parent”),
Banjo & Matilda, Pty Ltd, a corporation formed under the laws of Australia (the
“Company”), and the Stockholders of the Company that are signatories hereto (the
“Stockholders”).

 

BACKGROUND

 



 

The Company has 100 shares of its capital stock (the “Company Stock”) issued and
outstanding, all of which are held by the Stockholders. Each of the Stockholders
is the record and beneficial owner of the number of shares of Company Stock set
forth opposite such Stockholder’s name on Exhibit A. Each of the Stockholders
has agreed to transfer all of his, her or its (hereinafter “its”) shares of
Company Stock in exchange for the number of shares of Common Stock, par value
$0.00001 per share, of the Parent (the “Parent Stock”) listed opposite such
Stockholder’s name on Exhibit A, which in the aggregate amount to a total of
18,505,539 shares of Parent Stock (the “Shares”).

 

The exchange of Company Stock for Parent Stock is intended to constitute a
reorganization within the meaning of Section 368(a)(1)(B) of the Internal
Revenue Code of 1986 (the “Code”), as amended or such other tax free
reorganization exemptions that may be available under the Code.

 

The Boards of Directors of the Parent and of the Company have determined that it
is desirable to effect this plan of reorganization and share exchange.

 

AGREEMENT

 

NOW THEREFORE, the parties agree as follows:

 

ARTICLE I

Exchange of Shares

 

SECTION 1.01.       Exchange by Stockholders. At the Closing (as defined in
Section 1.02 below), each of the Stockholders shall sell, transfer, convey,
assign and deliver to the Parent its Company Stock free and clear of all Liens
(as defined in Section 2.01 below) in exchange for the number of Shares listed
on Exhibit A opposite such Stockholder’s name.

 

SECTION 1.02.       Closing. The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place on the date hereof or
on such later date as the parties hereto may agree (the “Closing Date”).

 



1

 

 

ARTICLE II

Representations and Warranties of Stockholders

 

Each of the Stockholders hereby severally (and not jointly) represents and
warrants to the Parent with respect to itself, as follows:

 

SECTION 2.01.       Good Title. The Stockholder is the record and beneficial
owner to the shares of Company Stock held by him or her, and has good title to
its Company Stock, with the right and authority to sell and deliver such Company
Stock to the Parent. Upon delivery of any certificate or certificates duly
assigned, representing the same as herein contemplated and/or upon registering
of the Parent as the new owner of the Company Stock in the share register of the
Company, the Parent will receive good title to its Company Stock, free and clear
of all liens, security interests, mortgages, pledges, charges, equities and
claims of any kind or other encumbrances of any nature whatsoever (collectively,
“Liens”), voting trusts or stockholder agreements.

 

SECTION 2.02.       Enforceability. All acts required to be taken by the
Stockholders to enter into this Agreement and to carry out the Transactions have
been properly taken. This Agreement constitutes a legal, valid and binding
obligation of the Stockholder, enforceable against such Stockholder in
accordance with the terms hereof.

 

SECTION 2.03.       No Conflicts. The execution and delivery of this Agreement
by the Stockholder and the performance by the Stockholder of its obligations
hereunder in accordance with the terms hereof: (i) will not require the consent
of any third party or any federal, state, local or foreign government or any
court of competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”) applicable to
the Company, the Stockholder or its Company Stock; (ii) will not violate any
Laws applicable to such Stockholder or its Company Stock and (iii) will not
violate or breach any contractual obligation to which such Stockholder is a
party.

 

SECTION 2.04.       No Finder’s Fee. The Stockholder has not created any
obligation for any finder’s, investment banker’s or broker’s fee in connection
with this Agreement or with the Transactions.

 

SECTION 2.05.       Purchase Entirely for Own Account. The Parent Stock to be
issued to the Stockholder hereunder will be acquired for investment for the
Stockholder’s own account, and not with a view to the resale or distribution of
any part thereof, and the Stockholder has no present intention of selling or
otherwise distributing the Parent Stock, except in compliance with applicable
securities laws.

 

SECTION 2.06.       Available Information. The Stockholder acknowledges
awareness that Parent information is available on the SEC EDGAR website. The
Stockholder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the
Parent.

 

2

 

SECTION 2.07.       Non-Registration. The Stockholder understands that the
Parent Stock issued to it under this Agreement has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) and, if issued in
accordance with the provisions of this Agreement, will be issued by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Stockholder’s representations as expressed herein.

 

SECTION 2.08.       Restricted Securities. The Stockholder understands that the
Parent Stock is characterized as “restricted securities” under the Securities
Act inasmuch as this Agreement contemplates that, if acquired by the Stockholder
pursuant hereto, the Parent Stock would be acquired in a transaction not
involving a public offering. The Stockholder further acknowledges that if the
Parent Stock is issued to the Stockholder in accordance with the provisions of
this Agreement, such Parent Stock may not be resold without registration under
the Securities Act or the existence of an exemption therefrom. In this
connection, the Stockholder represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 

SECTION 2.09.       Legends. The Stockholder understands that the certificates
representing Parent Stock to be issued under this Agreement will bear one or all
of the following legends or any legend substantially similar to the following:

 

(a)       “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS
SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

 

(b)       Any legend required by the “blue sky” laws of any state to the extent
such laws are applicable to the securities represented by the certificate so
legended.

 

ARTICLE III

Representations and Warranties of the Company

 

In order to induce the Parent to enter into this Agreement and to issue the
Shares to the Stockholders, the Company and each of the Stockholders severally
(and not jointly) hereby make the following representations and warranties to
the Parent:

 

SECTION 3.01.       Organization, Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of Australia and has the requisite corporate power to own, lease and
operate its properties and assets and to conduct its business as it is now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except for any jurisdiction(s) (alone or in the aggregate) in which the failure
to be so qualified will not have a Material Adverse Effect. For the purposes of
this Agreement, “Material Adverse Effect” shall mean any adverse effect on an
entity’s business, operations, assets, prospects or financial condition of such
entity, taken as a whole, and which is material to such entity or other entities
controlling or controlled by such entity or which is likely to materially hinder
the performance by such entity of its obligations hereunder.

 

3

 

SECTION 3.02.       Company Subsidiaries. The Company does not have any
Subsidiaries. For the purposes of this Agreement, “Subsidiary” shall mean, with
respect to any corporation or other entity, any corporation or other entity of
which at least a majority of the securities or other ownership interest having
ordinary voting power (absolutely or contingently) for the election of directors
or other persons performing similar functions are at the time owned directly or
indirectly by such corporation or other entity and/or any of its other
Subsidiaries

 

SECTION 3.03.       Capital Structure. The authorized capital stock of the
Company consists of 100 shares of common stock, of which, 100 shares are issued
and outstanding. Except as set forth above, no shares of capital stock or other
voting securities of the Company are issued, reserved for issuance or
outstanding. All outstanding shares of the capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the applicable corporation law or any contract to which the Company is a party
or otherwise bound. There are not any bonds, debentures, notes or other
indebtedness of Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of shares of common stock of the Company may vote (“Voting Company
Debt”). Except as set forth on Schedule 3.03, as of the date of this Agreement,
there are not any options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which the Company is a party or by which its is bound (i) obligating the
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Company or any Voting Company Debt, (ii)
obligating the Company to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, contract, arrangement or undertaking
or (iii) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Company. As of the date of this Agreement, there are
not any outstanding contractual obligations of the Company to repurchase, redeem
or otherwise acquire any shares of capital stock of the Company.

 

SECTION 3.04.       Authority; Execution and Delivery; Enforceability. The
Company has the requisite corporate power and authority to enter into and
perform this Agreement. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated thereby have been duly and validly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
Board of Directors or stockholders is required. This Agreement has been duly
executed and delivered by the Company. This Agreement constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by equitable principles or remedies of
general application.

 

4

 

SECTION 3.05.       No Conflicts; Consents.

 

(a)       The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) violate any provision of the Articles of
Incorporation or the Bylaws of the Company, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company is a party or by which the Company’s properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property or asset of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its properties or assets are bound, or (iv)
result in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including the securities laws and
regulations of Australia) applicable to the Company or by which any property or
asset of the Company is bound or affected, except, in all cases other than
violations pursuant to clause (iv) (with respect to U.S. federal and state
securities laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The business of the Company is not
being conducted in violation of any Laws, except for possible violations which,
singularly or in the aggregate, do not and will not have a Material Adverse
Effect. The Company is not required under federal, state, foreign or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any Governmental Entity in order for it to execute,
deliver or perform any of its obligations under the this Agreement.

 

(b)       Except as set forth in Schedule 3.05 hereto, no material consent,
approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.

 

5

 

SECTION 3.06.       Taxes. Except as set forth on Schedule 3.06 hereto, the
Company has accurately prepared and filed all governmental and other tax returns
required by Australian law to be filed by it, has paid or made provisions for
the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company for all current taxes and other charges to which the Company is
subject and which are not currently due and payable. The Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
of any nature whatsoever, whether pending or threatened against the Company for
any period, nor of any basis for any such assessment, adjustment or contingency.

 

SECTION 3.07.       Employees. The Company does not have any collective
bargaining arrangements or agreements covering any of its employees. Except as
set forth on Schedule 3.07, the Company does not have and, after giving effect
to the Transactions, will not have, any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company. Since September 30, 2013, no officer,
consultant or key employee of the Company whose termination, either individually
or in the aggregate, could have a Material Adverse Effect, has terminated or, to
the knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company.

 

SECTION 3.08.       Litigation. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company which
questions the validity of this Agreement or the Transactions or any action taken
or to be taken pursuant hereto. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the Company
or any of its properties or assets, which, individually or in the aggregate,
would have a Material Adverse Effect. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any officers or directors
of the Company in their capacities as such, which, individually or in the
aggregate, would have a Material Adverse Effect.

 

SECTION 3.09.       Compliance with Applicable Laws. The business of the Company
has been and is presently being conducted in accordance with all applicable
Laws, except for any noncompliance with such Laws that, individually or in the
aggregate, would not have a Material Adverse Effect. The Company has all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.10.       Brokers. The Company has not employed any broker or finder
or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with this Agreement or the Transactions.

 

6

 

SECTION 3.11.       Contracts. Except for this Agreement and as set forth on
Schedule 3.11 hereto, the Company is not a party to any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the Securities and Exchange
Commission (the “Commission”) if the Company were registering securities under
the Securities Act (collectively, “Company Material Agreements”). Except as set
forth on Schedule 3.11 hereto, the Company has in all material respects
performed all the obligations required to be performed by it to date under its
Company Material Agreements, has received no notice of default and, to the best
of the Company’s knowledge, is not now, and after giving effect to the
Transactions will not be, in default under any the Company Material Agreement
now in effect, the result of which could cause a Material Adverse Effect.

 

SECTION 3.12.       Title to Properties. The Company has and, after giving
effect to the Transactions, will continue to have, good and marketable title to
all of its real and personal property, free and clear of any Liens, except for
those indicated on Schedule 3.12 hereto or such Liens that, individually or in
the aggregate, do not have a Material Adverse Effect. All material leases of the
Company are valid and subsisting and in full force and effect.

 

SECTION 3.13.       Intellectual Property. Schedule 3.13 contains a complete and
correct list of all patents, trademarks, patent and/or trademark applications,
domain names (whether or not registered) and any patentable improvements or
copyrightable derivative works thereof, websites and intellectual property
rights relating thereto, service marks, trade names, copyrights, licenses and
authorizations, and all rights with respect to the foregoing owned or licensed
by the Company (collectively, the “Company Proprietary Rights”). The Company
owns or possesses and, after giving effect to the Transactions, will continue to
own or possess, all the Company Proprietary Rights which are necessary for the
conduct of its business as now conducted without any conflict with the rights of
others. Except as disclosed on Schedule 3.13 hereto, (i) as of the date of this
Agreement, the Company has not received any written notice that any Company
Proprietary Rights have been declared unenforceable or otherwise invalid by any
court or governmental agency or will become unenforceable or otherwise invalid
as a result of the Transactions, and (ii) as of the date of this Agreement,
there is, to the knowledge of the Company, no material existing infringement,
misuse or misappropriation of any Company Proprietary Rights by others that
could have a Material Adverse Effect. The Company has not received any written
notice alleging that the operation of the business of the Company infringes in
any material respect upon the intellectual property rights of others.

 

7

 

SECTION 3.14.       Environmental Compliance. Except as disclosed on Schedule
3.14 hereto, the Company has obtained all material approvals, authorization,
certificates, consents, licenses, orders and permits or other similar
authorizations of all governmental authorities, or from any other person, that
are required under any Company Environmental Laws for the operation of its
business as currently conducted and for the consummation of the Transactions.
Schedule 3.14 hereto sets forth all material permits, licenses and other
authorizations issued under any Company Environmental Laws to the Company.
“Company Environmental Laws” shall mean all governmental laws applicable to the
Company relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except as set forth on Schedule 3.14 hereto, the Company has
and, after giving effect to the Transactions, will continue to have, all
necessary governmental approvals required under all the Company Environmental
Laws and used in its business, except for such instances as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company is
also in compliance with all other limitations, restrictions, conditions,
standards, requirements, schedules and timetables required or imposed under all
Company Environmental Laws where non-compliance could have a Material Adverse
Effect. Except for such instances as would not individually or in the aggregate
have a Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company that violate or may violate any Company Environmental Law
after the Closing or that may give rise to any Environmental Liabilities, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Company Environmental Law, or (ii)
based on or related to the manufacture, processing, distribution, use,
treatment, storage (including, without limitation, underground storage tanks),
disposal, transport or handling, or the emission, discharge, release or
threatened release of any hazardous substance. “Company Environmental
Liabilities” means all liabilities of a person (whether such liabilities are
owed by such person to governmental authorities, third parties or otherwise)
currently in existence or arising hereafter and which arise under or relate to
any Company Environmental Law.

 

SECTION 3.15.       Financial Statements. As of their respective dates, the
financial statements of the Company annexed to Schedule 3.15 hereto and
previously delivered to the Parent (the “Company Financial Statements”) comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the Commission or other applicable rules
and regulations with respect thereto. Such financial statements have been
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto,
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

SECTION 3.16.       No Material Adverse Change. Since September 30, 2013, no
event or condition has occurred with respect to the Company which has had or
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.17.       Transactions With Affiliates and Employees. Except as set
forth on Schedule 3.17 hereto, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (i) the Company or any of its customers or
suppliers, on the one hand, and (ii) on the other hand, any officer, employee,
consultant or director of the Company, or any person owning any capital stock of
the Company or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder.

 

8

 

SECTION 3.18.       Internal Accounting Controls. The books, records and
documents of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company. The Company maintains a system of
internal accounting controls sufficient, in the judgment of the Company’s board
of directors, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

 

SECTION 3.19.       No Undisclosed Liabilities. Except as disclosed on Schedule
3.19 hereto, the Company has no liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) other than those set forth on the balance sheet as of
June 30, 2013 included in the Company Financial Statements or incurred in the
ordinary course of the Company’s business since June 30, 2013, and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect on the Company.

 

SECTION 3.20.       Indebtedness. Schedule 3.20 hereto sets forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company, or for
which the Company has commitments, which is not disclosed in the Company
Financial Statements. The Company is not in default with respect to any
Indebtedness. For the purposes of this Agreement, “Indebtedness” shall mean (i)
any liabilities for borrowed money in excess of $25,000 (other than trade
accounts payable incurred in the ordinary course of business), (ii) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others in excess of $25,000, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and (iii)
the present value of any lease payments in excess of $25,000 due under leases
required to be capitalized in accordance with GAAP.

 

SECTION 3.21.       Disclosure. To the best of the Company’s knowledge, neither
this Agreement nor any other documents, certificates or instruments furnished to
the Parent by or on behalf of the Company in connection with this Agreement
and/or the Transactions contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.

 

SECTION 3.22.       Additional Agreements. Other than this Agreement, the
Company does not have any agreement or understanding with the Parent, any
Stockholder or any other person or entity with respect to the Transactions or
any other transactions contemplated by this Agreement.

 

9

 

SECTION 3.23.       Absence of Certain Developments. Except as set forth on
Schedule 3.23 hereto, since September 30, 2013, the Company has not:

 

(a)       issued any stock, bonds or other corporate securities or any rights,
options or warrants with respect thereto;

 

(b)       borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s business;

 

(c)       discharged or satisfied any material lien or encumbrance or paid a
material amount of any obligation or liability (absolute or contingent), other
than current liabilities paid in the ordinary course of business;

 

(d)       declared or made any payment or distribution of cash or other property
to any Stockholder with respect to its stock, or purchased or redeemed, or made
any agreements so to purchase or redeem, any shares of its capital stock;

 

(e)       sold, assigned or transferred any other tangible assets, or canceled
any debts or claims, except in the ordinary course of business;

 

(f)       sold, assigned or transferred any Company Proprietary Rights, which
sale, assignment or transfer has had a Material Adverse Effect, or disclosed any
proprietary confidential information to any person except in the ordinary course
of business or to the Parent or its representatives;

 

(g)       suffered any substantial losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;

 

(h)       made any changes in employee compensation except in the ordinary
course of business and consistent with past practices;

 

(i)       made capital expenditures or commitments therefor that aggregate in
excess of $25,000;

 

(j)       entered into any other transaction other than in the ordinary course
of business, or entered into any other material transaction, whether or not in
the ordinary course of business;

 

(k)       suffered any material damage, destruction or casualty loss, whether or
not covered by insurance; and/or

 

10

 

(l)       experienced any material problems with labor or management in
connection with the terms and conditions of their employment, or entered into an
agreement, written or otherwise, to take any of the foregoing actions.

 

ARTICLE IV

Representations and Warranties of the Parent

 

In order to induce the Company and the Stockholders to enter into this Agreement
and to induce the Stockholders to exchange their Company Stock for the Shares,
the Parent hereby makes the following representations and warranties to the
Company and the Stockholders:

 

SECTION 4.01.       Organization, Good Standing and Power. Parent is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. Parent does not have any Subsidiaries or own securities of any
kind in any other entity. Prior to giving effect to the Transactions, Parent is
not duly qualified as a foreign corporation to do business in any jurisdiction
and such failure to be so qualified does not have a Material Adverse Effect.

 

SECTION 4.02.       Subsidiaries. Prior to giving effect to the Transactions,
the Parent has no Subsidiaries.

 

SECTION 4.03.       Capitalization. The authorized capital stock of Parent
consists of (i) One Hundred Million (100,000,000) shares of Common Stock, par
value $0.00001 per share, and (ii) One Hundred Million (100,000,000) shares of
Preferred Stock, par value $0.00001 per share. The Parent has 7,930,945 shares
of Common Stock issued and outstanding together with 49,569,055 shares of Common
Stock held in treasury as of the date of this Agreement. The Parent Stock to be
issued to the Stockholders pursuant to this Agreement, when issued hereunder,
will be duly and validly authorized and are validly issued, fully paid and
non-assessable. No shares of Parent Stock (including, but not limited to the
shares of Parent Stock to be issued to the Stockholders pursuant to this
Agreement) or any other security of Parent are entitled to preemptive rights or
registration rights and, except for this Agreement, there are no outstanding
options, warrants, scrip, rights to subscribe to, call or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of Parent. Except as provided on Schedule 4.03 hereto,
there are no contracts, commitments, understandings, or arrangements by which
Parent is or may become bound to issue additional shares of the capital stock of
Parent or options, securities or rights convertible into shares of capital stock
of Parent. Except as provided in this Agreement, Parent is not a party to or
bound by any agreement or understanding granting registration or anti-dilution
rights to any person with respect to any of its equity or debt securities.
Parent is not a party to, and it has no knowledge of, any agreement or
understanding restricting the voting or transfer of any shares of the capital
stock of Parent. Parent has furnished or made available to the Stockholders and
the Company true and correct copies of Parent’s Articles of Incorporation as in
effect on the date hereof (the “Parent Charter”), and Parent’s Bylaws as in
effect on the date hereof (the “Parent Bylaws”).

 

11

 

SECTION 4.04.       Authority; Enforcement. Parent has the requisite corporate
power and authority to enter into and perform this Agreement and to issue and
sell the Shares in accordance with the terms hereof. The execution, delivery and
performance of this Agreement by Parent and the consummation by Parent of the
Transactions have been duly and validly authorized by all necessary corporate
action, and no further consent or authorization of Parent or its Board of
Directors or stockholders is required. This Agreement has been duly executed and
delivered by Parent. This Agreement constitutes a valid and binding obligation
of Parent enforceable against Parent in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by equitable principles or remedies of general application

 

SECTION 4.05.       No Conflicts. The execution, delivery and performance of
this Agreement by Parent and the consummation by Parent of the Transactions do
not and will not (i) violate any provision of the Parent Charter or Parent
Bylaws, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which Parent is a party or by which
Parent’s properties or assets are bound, (iii) create or impose any Liens on any
property or asset of Parent under any agreement or any commitment to which
Parent is a party or by which Parent is bound or by which any of its properties
or assets are bound, or (iv) result in a violation of any result in a violation
of any federal, state, local or foreign statute, rule, regulation, order,
judgment or decree (including U.S. federal and state securities laws and
regulations) applicable to the Parent or by which any property or asset of the
Parent is bound or affected, except, in the case of (i) above and in all cases
other than violations pursuant to clause (iv) (with respect to U.S. federal and
state securities laws) above, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. The business
of Parent is not being conducted in violation of any Laws, except for possible
violations, which singularly or in the aggregate, do not and will not have a
Material Adverse Effect. Parent is not required under federal, state, foreign or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any Governmental Entity in order for it
to execute, deliver or perform any of its obligations under this Agreement or
issue and sell the Shares, in accordance with the terms hereof (other than any
filings which may be required to be made by Parent with the Commission or state
securities administrators subsequent to the Closing, or any registration
statement which may be filed by the Parent).

 

SECTION 4.06.       Commission Documents; Commission Filings; Financial
Statements. The Parent Stock is registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Parent has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act.

 

12

 

SECTION 4.07.       Issuance of Securities. The Shares to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
issued in accordance with the terms hereof, the Shares shall be validly issued
and outstanding, fully paid and nonassessable and free and clear of all Liens
and the holders shall be entitled to all rights accorded to a holder of Parent
Stock.

 

SECTION 4.08.       Absence of Certain Developments. Except as set forth on
Schedule 4.08 hereto, since September 30, 2013 (the date of formation of the
Parent), the Parent has not:

 

(a)       issued any stock, bonds or other corporate securities or any rights,
options or warrants with respect thereto;

 

(b)       borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of Parent’s business;

 

(c)       discharged or satisfied any material lien or encumbrance or paid a
material amount of any obligation or liability (absolute or contingent), other
than current liabilities paid in the ordinary course of business;

 

(d)       declared or made any payment or distribution of cash or other property
to stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

 

(e)       sold, assigned or transferred any other tangible assets, or canceled
any debts or claims, except in the ordinary course of business;

 

(f)       sold, assigned or transferred any patent rights, trademarks, trade
names, copyrights, trade secrets or other intangible assets or intellectual
property rights, which sale, assignment or transfer has had a Material Adverse
Effect, or disclosed any proprietary confidential information to any person
except in the ordinary course of business or to the Purchasers or their
representatives;

 

(g)       suffered any substantial losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;

 

(h)       made any changes in employee compensation except in the ordinary
course of business and consistent with past practices;

 

(i)       made capital expenditures or commitments therefor that aggregate in
excess of $25,000;

 

13

 

(j)       entered into any other transaction other than in the ordinary course
of business, or entered into any other material transaction, whether or not in
the ordinary course of business;

 

(k)       suffered any material damage, destruction or casualty loss, whether or
not covered by insurance;

 

(l)       experienced any material problems with labor or management in
connection with the terms and conditions of their employment; or

 

(m)       entered into an agreement, written or otherwise, to take any of the
foregoing actions.

 

SECTION 4.09.       Taxes. As of the date of this Agreement, Parent has had no
income and (i) is not required to prepare and file any federal, state and other
tax returns required by law to be filed by corporations and/or (ii) pay or make
provisions for the payment of any taxes or assessments. Parent has no knowledge
of any additional assessments, adjustments or contingent tax liability (whether
federal or state) of any nature whatsoever, whether pending or threatened
against Parent for any period, nor of any basis for any such assessment,
adjustment or contingency.

 

SECTION 4.10.       Employees. Parent has no employees.

 

SECTION 4.11.       ERISA. No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Parent which is or
would cause a Material Adverse Effect. The execution and delivery of this
Agreement and the issue and sale of the Shares will not involve any transaction
which is subject to the prohibitions of Section 406 of ERISA or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”); provided that, if any
Stockholder, or any person or entity that owns a beneficial interest in any
Stockholder, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which Parent is a “party in interest”
(within the meaning of Section 3(14) of ERISA), the requirements of Sections
407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this Section
4.11, the term “Plan” shall mean an “employee pension benefit plan” (as defined
in Section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by Parent or by any trade or
business, whether or not incorporated, which, together with Parent or any
Subsidiary, is under common control, as described in Section 414(b) or (c) of
the Code.

 

SECTION 4.12.       Litigation. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Parent, threatened against the Parent which
questions the validity of this Agreement or any of the Transactions or any
action taken or to be taken pursuant hereto. There is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Parent, threatened against or
involving the Parent or any of its properties or assets, which individually or
in the aggregate, would have a Material Adverse Effect. There are no outstanding
orders, judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Parent or any officers or directors
of the Parent in their capacities as such, which, individually or in the
aggregate, would have a Material Adverse Effect.

 

14

 

SECTION 4.13.       Compliance with Law. The business of the Parent has been and
is presently being conducted in accordance with all applicable federal, state
and local governmental laws, rules, regulations and ordinances, except as set
forth in Schedule 4.13 or such that, individually or in the aggregate, the
noncompliance therewith would not have a Material Adverse Effect. The Parent has
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 4.14.       Contracts. Except for this Agreement, the Parent is not a
party to any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement.

 

SECTION 4.15.       Title to Assets. The Parent does not own or lease any real
and/or personal property.

 

SECTION 4.16.       Intellectual Property. The Parent does not own or license
any patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing held by Parent.

 

SECTION 4.17.       No Material Adverse Change. Since September 30, 2013, no
event has occurred which has or could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 4.18.       No Undisclosed Liabilities. The Parent has no liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Parent’s business since September 30, 2013, and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect on Parent.

 

SECTION 4.19.       Transactions With Affiliates. Except for this Agreement,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Parent or any of its customers or suppliers, on the one hand, and (ii)
on the other hand, any officer, employee, consultant or director of the Parent,
or any person owning any capital stock of the Parent or any member of the
immediate family of such officer, employee, consultant, director or stockholder
or any corporation or other entity controlled by such officer, employee,
consultant, director or stockholder.

 

SECTION 4.20.       Books and Records; Internal Accounting Controls. The books,
records and documents of the Parent accurately reflect in all material respects
the information relating to the business of the Parent, the location and
collection of its assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Parent.

 

15

 

SECTION 4.21.       No Undisclosed Events or Circumstances. Since September 30,
2013, except as disclosed on Schedule 4.21 hereto, no event or circumstance has
occurred or exists with respect to the Parent or its business, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Parent but
which has not been so publicly announced or disclosed.

 

SECTION 4.22.       Governmental Approvals. Except for the filing of any notice
prior or subsequent to the Closing that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the Transactions, or, except as set forth in this
Agreement, for the performance by the Parent of its obligations under this
Agreement.

 

SECTION 4.23.       Indebtedness. The Parent has no secured or unsecured
Indebtedness, and has no Indebtedness for which the Parent has commitments.

 

SECTION 4.24.       Public Utility Holding Company Act and Investment Company
Act Status. The Parent is not a “holding company” or a “public utility company”
as such terms are defined in the Public Utility Holding Company Act of 1935, as
amended. The Parent is not, and as a result of and immediately upon Closing and
after giving effect to the Transactions will not be, an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 4.25.       Disclosure. To the best of the Parent’s knowledge, neither
this Agreement nor any other documents, certificates or instruments furnished to
the Company or the Stockholders by or on behalf of the Parent in connection with
the Transactions and this Agreement contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
made herein or therein, in the light of the circumstances under which they were
made herein or therein, not misleading.

 

SECTION 4.26.       Certain Fees. The Parent has not employed any broker or
finder or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transactions or this Agreement.

 

SECTION 4.27.       Securities Act of 1933. Assuming the accuracy and
completeness of the representations, warranties and covenants of the
Stockholders contained herein, the Parent has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares hereunder and no registration under the
Securities Act is required for the offer and sale of the Shares by the Parent to
the Stockholders under this Agreement. Neither Parent nor anyone acting on its
behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Shares, or similar securities to, or solicit offers
with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to require registration of the issuance and sale of any of the
Shares under the registration provisions of the Securities Act and applicable
state securities laws. Neither Parent nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Shares. The Parent is
eligible to register the Parent Stock for resale by any holder thereof
(including, but not limited to, the Stockholders) under Form S-1 promulgated
under the Securities Act. Except as set forth on Schedule 4.27 hereto, the
Parent has not granted or agreed to grant to any person any rights (including
“piggy-back” registration rights) to have any securities of the Parent
registered with the Commission or any other governmental authority that have not
been satisfied.

 

16

 

SECTION 4.28.       Application of Takeover Protections. The Parent has taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent's
Charter (or similar charter documents) or the laws of its state of incorporation
that is or could become applicable to the Stockholders as a result of the
Stockholders and the Parent fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the Parent's
issuance of the Shares and the Stockholders’ ownership of the Shares.

 

SECTION 4.29.       No Additional Agreements. The Parent does not have any
agreement or understanding with any Stockholder with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.

 

ARTICLE V

Deliveries

 

SECTION 5.01.       Deliveries of the Stockholders.

 

(a)       Concurrently herewith each Stockholder is delivering to the Parent
this Agreement executed by such Stockholder along with the Schedules to the
representations and warranties of the Stockholders.

 

(b)       At or prior to the Closing, each Stockholder shall deliver to the
Parent (subject to the provisions of Section 6.01) appropriate documentation for
transfer by the Stockholders of its Company Stock to the Parent.

 

SECTION 5.02.       Deliveries of the Parent.

 

(a)       Concurrently herewith, the Parent is delivering:

 

(i)       to each Stockholder and to the Company, a copy of this Agreement
executed by the Parent along with the Schedules to the representations and
warranties of the Parent;

 

(ii)       to the Company, a certificate from the Parent, signed by its
Secretary or Assistant Secretary certifying that the attached copies of the
Parent Charter, Parent Bylaws and resolutions of the Board of Directors and
stockholders of the Parent approving the Agreement and the Transactions are all
true, complete and correct and remain in full force and effect;

 

17

 

(iii)       to the Company, an opinion of counsel to the Parent and
substantially in the form attached hereto as Exhibit B;

 

(iv)       to the Company, all books and records of the Parent.

 

(b)       At or immediately after the Closing, the Parent shall deliver (subject
to the provisions of Section 6.02):

 

(i)       to each Stockholder, certificates representing the Shares issued to
such Stockholder as set forth on Exhibit A.

 

SECTION 5.03.       Deliveries of the Company.

 

(a)       Concurrently herewith, the Company is delivering to the Parent:

 

(i)       this Agreement executed by Company along with the Schedules to the
representations and warranties of the Company; and

 

(ii)       a certificate from the Company, signed by its authorized officer
certifying that the attached copies (in English) of the Company’s Articles of
Incorporation and Bylaws and resolutions of the Board of Directors of the
Company approving this Agreement and the Transactions are all true, complete and
correct and remain in full force and effect; and

 

(iii)       ASIC Report.

 

ARTICLE VI

 

Conditions to Closing

 

SECTION 6.01.       Stockholders and the Company Conditions Precedent. The
obligations of the Stockholders and the Company to enter into and complete the
Closing is subject, at the option of the Stockholders and the Company, to the
fulfillment on or prior to the Closing Date of the following conditions:

 

(a)       Representations and Covenants. The representations and warranties of
the Parent contained in this Agreement shall be true in all material respects on
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date. The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.
The Parent shall have delivered to the Company, if requested, a certificate,
dated the Closing Date, to the foregoing effect.

 

(b)       Litigation. No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Parent.

 

18

 

 

(c)       No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since September 30, 2013
which has had or is reasonably likely to cause a Material Adverse Effect with
respect to the Parent.

 

(d)       Post-Closing Capitalization. At, and immediately after, the Closing,
the authorized capitalization, and the number of issued and outstanding shares
of the capital stock of the Company and the Parent, on a fully-diluted basis,
shall be as specified in Schedule 6.01(d).

 

(e)       Deliveries. The deliveries specified in Section 5.02 shall have been
made by the Parent.

 

SECTION 6.02.       Parent Conditions Precedent. The obligations of the Parent
to enter into and complete the Closing is subject, at the option of the Parent,
to the fulfillment on or prior to the Closing Date of the following conditions,
any one or more of which may be waived by the Parent in writing.

 

(a)       Representations and Covenants. The representations and warranties of
the Stockholders and the Company contained in this Agreement shall be true in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date. The Stockholders and the
Company shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by the Stockholders and the Company on or prior to the Closing Date. The
Company shall have delivered to the Parent, if requested, a certificate, dated
the Closing Date, to the foregoing effect.

 

(b)       Litigation. No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Parent, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Company.

 

(c)       No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since September 30, 2013
which has had or is reasonably likely to cause a Material Adverse Effect with
respect to the Company and/or the Company Stock.

 

(d)       Deliveries. The deliveries specified in Section 5.01 and Section 5.03
shall have been made by the Stockholders and the Company, respectively.

 

  



19

 

 





(e)       Post-Closing Capitalization. At, and immediately after, the Closing,
the authorized capitalization, and the number of issued and outstanding shares
of the capital stock of the Company and the Parent, on a fully-diluted basis,
shall be as specified in Schedule 6.01(d).

 

ARTICLE VII

 

Covenants

 

SECTION 7.01.       [Intentionally omitted]

 

SECTION 7.02.       Public Announcements. The Parent and the Company will
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any press release or other public statements with
respect to the Agreement and the Transactions and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable Law, court process or by obligations pursuant to
any listing agreement with any national securities exchange.

 

SECTION 7.03.       Fees and Expenses. All fees and expenses incurred in
connection with this Agreement shall be paid by the party incurring such fees or
expenses, whether or not this Agreement is consummated.

 

SECTION 7.04.       Continued Efforts. Each party hereto shall use commercially
reasonable efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

SECTION 7.05.       Conduct of Business. During the period from the date hereof
through the Closing Date, the Parent and the Company shall carry on their
respective businesses in the ordinary and usual course consistent with past
practice.

 

SECTION 7.06.       Furnishing of Information. As long as any Stockholder owns
any Shares and is not eligible to sell any Shares under Rule 144(b) promulgated
under the Securities Act, the Parent covenants to use its reasonable best
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports that the Parent will be required to
file pursuant to the Exchange Act. As long as any Stockholder owns Shares and is
not eligible to sell any Shares under Rule 144(b), if the Parent is not required
to file reports pursuant to such laws, it will prepare and furnish to the
Stockholders and make publicly available in accordance with Rule 144(c)
promulgated by the Commission pursuant to the Securities Act, such information
as is required for the Stockholders to sell the Shares under Rule 144. The
Parent further covenants that it will take such further action as any holder of
Shares may reasonably request, all to the extent required from time to time to
enable such person to sell the Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144.

 

20

 

SECTION 7.07.       Integration. The Company shall not, and shall use its best
efforts to ensure that no affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the acquisition of the Shares by the Stockholders
pursuant to the Agreement, or that would be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any trading market in a
manner that would require stockholder approval of the sale of the securities to
the Stockholders.

 

SECTION 7.08.       Listing of Parent Stock. The Parent agrees that (i) if the
Parent applies to have Parent Stock listed for trading on any exchange or any
market operated by NASDAQ, the Parent will include in such application the
Shares, and will take such other action as is necessary or desirable to cause
the Shares to be listed on such exchange or NASDAQ market or be eligible for
such quotation, in each case as promptly as possible, and (ii) the Parent will
take all action reasonably necessary to continue the listing and trading of
Parent Stock on any such exchange or NASDAQ market or continue the eligibility
for quotation and will comply in all material respects with the Parent’s
reporting, filing and other obligations under the bylaws or rules of the trading
market or OTC Bulletin Board, as the case may be.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.       Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to the Parent, to:

 



Banjo & Matilda, Inc.

c/o Fox Law Offices, P.A.

561 NE Zebrina Senda

Jensen Beach, FL 34957

 

 

If to the Company, to:

 

Banjo & Matilda Pty Ltd.

76 William Street

Paddington, New South Wales, Australia 2021

P.O. Box 3438 Tamarama, New South Wales, Australia 2026

Attn: Brendan Macpherson, CEO

 

 



If to the Stockholders or the Company, to:

 

Banjo & Matilda Pty Ltd.

76 William Street

Paddington, New South Wales, Australia 2021

P.O. Box 3438 Tamarama, New South Wales, Australia 2026

Attn: Brendan Macpherson, CEO

 

 

21

 

SECTION 8.02.       Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company, the Parent and the Stockholders holding a
majority of the Shares. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to any
Stockholder to amend or consent to a waiver or modification of any provision of
any transaction document unless the same consideration is also offered to all
Stockholders who then hold Shares.

 

SECTION 8.03.       Replacement of Shares. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Parent shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Parent of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Parent may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

 

SECTION 8.04.       Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Stockholders, the Parent and the Company will be entitled to specific
performance under this Agreement. The parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

SECTION 8.05.       Independent Nature of Stockholders' Obligations and Rights.
The obligations of each Stockholder under this Agreement are several and not
joint with the obligations of any other Stockholder, and no Stockholder shall be
responsible in any way for the performance of the obligations of any other
Stockholder under this Agreement. The decision of each Stockholder to acquire
Shares pursuant to this Agreement has been made by such Stockholder
independently of any other Stockholder. Nothing contained herein, and no action
taken by any Stockholder pursuant thereto, shall be deemed to constitute the
Stockholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Stockholders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated herein. Each Stockholders acknowledges that no other Stockholder
has acted as agent for such Stockholder in connection with making its investment
hereunder and that no Stockholder will be acting as agent of such Stockholder in
connection with monitoring its investment in the Shares or enforcing its rights
under this Agreement. Each Stockholder shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Stockholder
to be joined as an additional party in any proceeding for such purpose. Each of
the Company and the Parent acknowledge that each of the Stockholders has been
provided with this same Agreement for the purpose of closing a transaction with
multiple Stockholders and not because it was required or requested to do so by
any Stockholder.

 

22

 

SECTION 8.06.       Limitation of Liability. Notwithstanding anything herein to
the contrary, each of the Parent and the Company acknowledge and agree that the
liability of a Stockholder arising directly or indirectly, under any transaction
document of any and every nature whatsoever shall be satisfied solely out of the
assets of such Stockholder, and that no trustee, officer, other investment
vehicle or any other affiliate of such Stockholder or any investor, shareholder
or holder of shares of beneficial interest of such Stockholder shall be
personally liable for any liabilities of such Stockholder.

 

SECTION 8.07.       Interpretation. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”.

 

SECTION 8.08.       Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that Transactions contemplated hereby are fulfilled to the extent
possible.

 

SECTION 8.09.       Counterparts; Facsimile Execution. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

SECTION 8.10.       Entire Agreement; Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
Transactions and (b) is not intended to confer upon any person other than the
parties any rights or remedies.

 

SECTION 8.11.       Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

23

 

SECTION 8.12.       Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

[Signatures appear on the next page]

 

 



24

 

 



       The parties hereto have executed and delivered this Share Exchange
Agreement as of the date first above written.

The Parent: BANJO & MATILDA, INC.       By:      /s/Jared Robinson         Name:
 Jared Robinson         Title:   Chief Executive Officer The Company: BANJO &
MATILDA PTY LTD       By:      /s/Belinda Storelli Machperson         Name:
 Belinda Storelli Macpherson         Title:  Director The Stockholders:        
/s/ Brendan Patrick Gow Macpherson   Jibon Trust           /s/ Raymond Key  
Raymond Key           /s/ Michael Seligman   Michael Seligman          
/s/Matthew Barrelle   Matthew Barrelle           /s/Gary Blom   The Bent Trust

 

 



25

 

 



EXHIBIT A

 

Stockholders of Banjo & Matilda Pty Ltd.

 

 

 

 Name of Stockholder

 

Address of Stockholder

 Number of Shares of
Company Stock Being
Exchanged

Percentage of Total
Company Stock
Represented by Shares
of Company Being
Exchanged

Number of Shares of
Parent Stock to be
Received by
Stockholder

Jibon Trust PO Box 3438 Tamarama New South Wales 2026 Australia 55.15 66.64%
12,332,561 Raymond Key

396 Ladies Mile Lane

Lake Hayes, Queenstown, New Zealand 9304

27.1 27.1% 5,014,852 Michael Seligman

Den llp 28

1127 P C, Den llp

The Netherlands

1.13 1.13% 208,952 Matthew Barrelle

504, 44 bvd d’italie

Monte Carlo, Monaco

1.13 1.13% 208,952 The Bent Trust   4 4% 740,222

 

 



 

 

 

 



EXHIBIT B

 

Form of Opinion of Counsel to Parent

 

 

 

1.       The Parent is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada and has the requisite
corporate power to own, lease and operate its properties and assets, and to
carry on its business as presently conducted.

 

2.       The Parent has the requisite corporate power and authority to enter
into and perform its obligations under the Exchange Agreement, to consummate the
Transactions and to issue the Shares. The execution, delivery and performance of
the Exchange Agreement by the Parent, the consummation by it of the Transactions
and the issuance of the Shares have been duly and validly authorized by all
necessary corporate action and no further consent or authorization of the Parent
or its Board of Directors is required. The Exchange Agreement has been duly
executed and delivered, and the certificates representing the Shares have been
duly executed, issued and delivered by the Parent and the Exchange Agreement
constitutes a legal, valid and binding obligation of the Parent enforceable
against the Parent in accordance with its terms. The Shares are not subject to
any preemptive rights under the Parent Charter or the Parent Bylaws.

 

3.       The Shares have been duly authorized and, when delivered against
payment in full as provided in the Exchange Agreement, will be validly issued,
fully paid and nonassessable and free and clear of all liens, encumbrances and
rights of first refusal of any kind and the holders shall be entitled to all
rights accorded to a holder of Parent Stock under applicable Nevada law.

 

4.       The execution, delivery and performance of and compliance with the
terms of the Exchange Agreement, the consummation of the Transactions and the
issuance of the Shares do not (a) violate any provision of the Parent Charter or
Parent Bylaws, (b) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Parent is a party and
which is known to us, (c) create or impose a lien, charge or encumbrance on any
property of the Parent under any agreement or any commitment known to us to
which the Parent is a party or by which the Parent is bound or by which any of
its respective properties or assets are bound, or (d) result in a violation of
any Federal, state, local or foreign statute, rule, regulation, order, judgment,
injunction or decree (including Federal and state securities laws and
regulations) applicable to the Parent or by which any property or asset of the
Parent is bound or affected, except, in all cases other than violations pursuant
to clauses (a) and (d) above, for such conflicts, default, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

5. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Parent is required
under Federal, state or local law, rule or regulation in connection with the
valid execution, delivery and performance of the Exchange Agreement or the
offer, sale or issuance of the Shares, other than filings as may be required by
applicable Federal and state securities laws and regulations.

 

6. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Parent which questions the validity
of the Exchange Agreement or the Transactions or any action taken or to be taken
pursuant thereto. There is no action, suit, claim, investigation or proceeding
pending, or to our knowledge, threatened, against or involving the Parent or any
of its properties or assets and which, if adversely determined, is reasonably
likely to result in a Material Adverse Effect. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Parent or any officers or directors
of the Parent in their capacities as such.

